Name: 96/363/EC: Commission Decision of 13 May 1996 amending Decision 96/169/EC concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  cooperation policy;  Europe;  agricultural policy;  EU finance
 Date Published: 1996-06-15

 Avis juridique important|31996D036396/363/EC: Commission Decision of 13 May 1996 amending Decision 96/169/EC concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the English text is authentic) Official Journal L 142 , 15/06/1996 P. 0040 - 0040COMMISSION DECISION of 13 May 1996 amending Decision 96/169/EC concerning the dates to be fixed by Member States for the submission of 'area` aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system`) (Only the English text is authentic) (96/363/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1), as last amended by Regulation (EC) No 3072/95 (2), and in particular Article 6 (2) thereof,Whereas Article 6 (2) of Regulation (EEC) No 3508/92 provides that the Commission may authorize Member States to fix a final date for the submission of an 'area` aid application between 1 April and the dates referred to in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (3); whereas, in its Decision 96/169/EC (4) the Commission authorized Ireland to fix 30 April 1996 as the final date;Whereas, because of administrative difficulties experienced in the handling of 'area` aid applications due to the introduction of the new system for the identification of agricultural parcels, Ireland has resubmitted a request to the Commission to be authorized to fix 15 May 1996 as the final date for the submission of 'area` aid applications; whereas, therefore, the Commission can accept this request;Whereas this measure is in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS DECISION:Article 1 At the Annex of Decision 96/169/EC, the final date of 30 April authorized for the submission of the 'area` aid application in 1996 in Ireland is replaced by 15 May.Article 2 This Decision is addressed to the Republic of Ireland.Done at Brussels, 13 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 355, 5. 12. 1992, p. 1.(2) OJ No L 329, 30. 12. 1995, p. 18.(3) OJ No L 181, 1. 7. 1992, p. 12.(4) OJ No L 45, 23. 2. 1996, p. 46.